 



Exhibit 10.3

THIS WARRANT (THIS “WARRANT”) AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR
SALE OR SOLD UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER OR SALE. THIS WARRANT AND THE SECURITIES
ISSUABLE UPON EXERCISE HEREOF (I) MAY BE PLEDGED OR HYPOTHECATED IN CONNECTION
WITH A BONA FIDE MARGIN LOAN OR OTHER FINANCING SECURED BY SUCH SECURITIES OR
(II) MAY BE TRANSFERRED OR ASSIGNED TO AN AFFILIATE OF THE HOLDER HEREOF WITHOUT
THE NECESSITY OF AN OPINION OF COUNSEL OR THE CONSENT OF THE ISSUER HEREOF.

WARRANT

TO PURCHASE COMMON STOCK

OF

DIGITAL ANGEL CORPORATION

     
Issue Date:
  Warrant No. 

THIS CERTIFIES that [HOLDER], or any permitted subsequent holder hereof (the
“Holder”), has the right to purchase from DIGITAL ANGEL CORPORATION, a Delaware
corporation (the “Company”), up to [SHARES] fully paid and nonassessable shares
of the Company’s common stock, par value $0.005 per share (the “Common Stock”),
subject to adjustment as provided herein, at a price per share equal to the
Exercise Price (as defined below), at any time and from time to time beginning
on the date on which this Warrant is issued (the “Issue Date”) and ending at
5:00 p.m., New York City time, on the seventh (7th) anniversary of the Issue
Date or, if such day is not a Business Day, on the next succeeding Business Day
(the “Expiration Date”). This Warrant is issued pursuant to Amendment No. 5 to
the Securities Purchase Agreement, dated as of the date hereof (“Amendment
No. 5”) among the Company and each of the Investors (as defined therein). It is
the intent of the Company and the Holder that the provisions of this Warrant be
construed the same as the warrants issued pursuant to the Securities Purchase
Agreement dated as of February 6, 2007, as amended, among the Company and each
of the Investors (as defined therein) (the “Securities Purchase Agreement”). As
such, capitalized

 

1



--------------------------------------------------------------------------------



 



terms used herein and not otherwise defined shall have the respective meanings
set forth in the Securities Purchase Agreement.

1. EXERCISE.

(a) Right to Exercise; Exercise Price. The Holder shall have the right to
exercise this Warrant as to all or any part of the shares of Common Stock
covered hereby (the “Warrant Shares”). The “Exercise Price” for each Warrant
Share purchased by the Holder upon the exercise of this Warrant shall be $1.701,
subject to adjustment for the events specified in Section 6 of this Warrant.

(b) Exercise Notice. In order to exercise this Warrant, the Holder shall
(i) send by facsimile transmission at any time prior to 5:00 p.m., New York City
time, on the Business Day on which the Holder wishes to effect such exercise
(the “Exercise Date”), to the Company an executed copy of the notice of exercise
in the form attached hereto as Exhibit A (the “Exercise Notice”) and (ii) in the
case of a Cash Exercise (as defined below), deliver on the Exercise Date the
Exercise Price to the Company by wire transfer of immediately available funds.
The Holder shall promptly thereafter deliver the original Warrant to the Company
for cancellation (and replacement with a new Warrant if exercised in part)
pursuant to Section 1(d). Subject to Section 8(d), the Exercise Notice shall
also state the name or names in which the Warrant Shares issuable on such
exercise shall be issued if other than the Holder. In the case of a dispute as
to the calculation of the Exercise Price or the number of Warrant Shares
issuable hereunder (including, without limitation, the calculation of any
adjustment pursuant to Section 6), the Company shall promptly issue to the
Holder the number of Warrant Shares that are not disputed, the Company and the
Holder shall provide each other with their respective calculations, and the
Company shall submit the disputed calculations to a certified public accounting
firm of national recognition (other than the Company’s independent accountants)
within two (2) Business Days following the later of the date on which the Holder
delivers its calculations to the Company and the date on which the Exercise
Notice is delivered to the Company. The Company shall use its best efforts to
cause such accountant to calculate the Exercise Price and/or the number of
Warrant Shares issuable hereunder and to notify the Company and the Holder of
the results in writing no later than two (2) Business Days following the day on
which such accountant received the disputed calculations (the “Dispute
Procedure”). Such accountant’s calculation shall be deemed conclusive absent
manifest error. The fees of any such accountant shall be borne by the party
whose calculations were most at variance with those of such accountant.

(c) Holder of Record. The Holder shall, for all purposes, be deemed to have
become the holder of record of the Warrant Shares specified in an Exercise
Notice on the Exercise Date specified therein, irrespective of the date of
delivery of such Warrant Shares. Except as specifically provided herein, nothing
in this Warrant shall be construed as conferring upon the Holder any rights as a
stockholder of the Company prior to the Exercise Date.

(d) Cancellation of Warrant. This Warrant shall be canceled upon its exercise
and, if this Warrant is exercised in part, the Company shall, at the time that
it delivers Warrant Shares to the Holder pursuant to such exercise as provided
herein, issue a new warrant, and

2

 

2



--------------------------------------------------------------------------------



 



deliver to the Holder a certificate representing such new warrant, with terms
identical in all respects to this Warrant (except that such new warrant shall be
exercisable into the number of shares of Common Stock with respect to which this
Warrant shall remain unexercised); provided, however, that the Holder shall be
entitled to exercise all or any portion of such new warrant at any time
following the time at which this Warrant is exercised, regardless of whether the
Company has actually issued such new warrant or delivered to the Holder a
certificate therefor.

2. DELIVERY OF WARRANT SHARES UPON EXERCISE.

Upon receipt of an Exercise Notice and payment of the Exercise Price, if
applicable, pursuant to Section 1, the Company shall, (A) in the case of a Cash
Exercise (as defined below) no later than the close of business on the later to
occur of (i) the third (3rd) Business Day following the Exercise Date set forth
in such Exercise Notice and (ii) the date on which the Company has received
payment of the Exercise Price, (B) in the case of a Cashless Exercise (as
defined below), no later than the close of business on the third (3rd) Business
Day following the Exercise Date set forth in such Exercise Notice, and (C) with
respect to Warrant Shares that are the subject of a Dispute Procedure, the close
of business on the third (3rd) Business Day following the determination made
pursuant to Section 1(b) (each of the dates specified in the foregoing clauses
(A), (B) or (C) being referred to as a “Delivery Date”), issue and deliver or
cause to be delivered to the Holder the number of Warrant Shares as shall be
determined as provided herein. The Company shall use reasonable efforts to
effect delivery of Warrant Shares to the Holder, as long as the Company’s
designated transfer agent or co-transfer agent in the United States for the
Common Stock (the “Transfer Agent”) participates in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer program (“FAST”), by crediting the
account of the Holder or its nominee at DTC (as specified in the applicable
Exercise Notice) with the number of Warrant Shares required to be delivered, no
later than the close of business on such Delivery Date. In the event that the
Transfer Agent is not a participant in FAST, or if the Holder so specifies in an
Exercise Notice or otherwise in writing on or before the Exercise Date, the
Company shall use reasonable efforts to effect delivery of Warrant Shares by
delivering to the Holder or its nominee physical certificates representing such
Warrant Shares, no later than the close of business on such Delivery Date. If
any exercise would create a fractional Warrant Share, such fractional Warrant
Share shall be disregarded and the number of Warrant Shares issuable upon such
exercise, in the aggregate, shall be the nearest whole number of Warrant Shares.
Warrant Shares delivered to the Holder shall not contain any restrictive legend
unless such legend is required pursuant to the terms of the Securities Purchase
Agreement.

3. FAILURE TO DELIVER WARRANT SHARES.

(a) In the event that the Company fails for any reason (other than as a result
of the Holder’s failure, in the case of a Cash Exercise (as defined below), to
pay the aggregate Exercise Price for the Warrant Shares being purchased) to
deliver to the Holder the number of Warrant Shares specified in the applicable
Exercise Notice (without any restrictive legend to the extent permitted by
applicable law and the terms of the Securities Purchase Agreement) on or before
the Delivery Date therefor, or fails to remove any restrictive legend from
outstanding Warrant Shares at the request of the Holder in accordance with
Section 2.5 of the Securities Purchase Agreement on or before the fifth (5th)
Business Day following such request (an

3

 

3



--------------------------------------------------------------------------------



 



“Exercise Default”), the Holder shall have the right to receive from the Company
an amount equal to (i) (N/365) multiplied by (ii) the aggregate Exercise Price
of the Warrant Shares which are the subject of such Exercise Default multiplied
by (iii) the lower of eighteen percent (18%) and the maximum rate permitted by
applicable law or by the applicable rules or regulations of any Governmental
Agency (the “Default Interest Rate”), where “N” equals the number of days
elapsed between the original Delivery Date of such Warrant Shares (or from such
fifth Business Day in the event of a failure to remove a legend from outstanding
Warrant Shares) and the date on which such Exercise Default has been cured. In
the event that shares of Common Stock are purchased by or on behalf of the
Holder in order to make delivery on a sale effected in anticipation of receiving
Warrant Shares upon an exercise, and there is an Exercise Default with respect
to such exercise, the Holder shall have the right to receive from the Company,
in addition to the foregoing amounts, (i) the aggregate amount paid by or on
behalf of the Holder for such shares of Common Stock minus (ii) the aggregate
amount of net proceeds, if any, received by the Holder from the sale of the
Warrant Shares issued by the Company pursuant to such exercise after such shares
are actually delivered to the Holder. Amounts payable under this Section 3(a)
shall be paid to the Holder in immediately available funds on or before the
second (2nd) Business Day following written notice from the Holder to the
Company.

(b) In addition to its rights under Section 3(a), the Holder shall have the
right to pursue all other remedies available to it at law or in equity
(including, without limitation, a decree of specific performance and/or
injunctive relief).

4. EXERCISE LIMITATION.

(a) In no event shall the Holder be permitted to exercise this Warrant, or part
thereof, if, upon such exercise, the number of shares of Common Stock
beneficially owned by the Holder (other than shares which may be deemed
beneficially owned except for being subject to a limitation on exercise or
exercise analogous to the limitation contained in this Section 4), would
exceed 4.99% of the number of shares of Common Stock then issued and
outstanding, it being the intent of the Company and the Holder that the Holder
not be deemed at any time to have the power to vote or dispose of greater than
4.99% of the number of shares of Common Stock issued and outstanding at any
time. Nothing contained herein shall be deemed to restrict the right of the
Holder to exercise this Warrant at such time as such exercise will not violate
the provisions of this Section 4. As used herein, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act. To the extent
that the limitation contained in this Section 4 applies (and without limiting
any rights the Company may otherwise have), the submission of an Exercise Notice
by the Holder shall be deemed to be the Holder’s representation that this
Warrant is exercisable pursuant to the terms hereof, the Company may rely on the
Holder’s representation that this Warrant is exercisable pursuant to the terms
hereof, and the Company shall have no obligation whatsoever to verify or confirm
the accuracy of such representation. The Company shall have no liability to any
person if the Holder’s determination of whether this Warrant is exercisable
pursuant to the terms hereof is incorrect.

(b) Notwithstanding anything to the contrary in this Warrant, the aggregate
number of shares of Common Stock that may be issued by the Company to the Holder
pursuant to this Warrant shall be subject to the shareholder cap limitations set
forth in Section 4.16 of the Securities Purchase Agreement.

4

 

4



--------------------------------------------------------------------------------



 



  5.  
PAYMENT OF THE EXERCISE PRICE; CASHLESS EXERCISE.

The Holder may pay the Exercise Price in either of the following forms or, at
the election of Holder, a combination thereof:

(a) through a cash exercise (a “Cash Exercise”) by delivering immediately
available funds, or

(b) through a cashless exercise (a “Cashless Exercise”) but only if (i) an
effective Registration Statement is not available for the resale of all of the
Warrant Shares issuable hereunder at the time an Exercise Notice is delivered to
the Company, or (ii) if the Company in its discretion otherwise consents in
writing. The Holder shall effect a Cashless Exercise by surrendering this
Warrant to the Company and noting on the Exercise Notice that the Holder wishes
to effect a Cashless Exercise, upon which the Company shall issue to the Holder
a number of Warrant Shares determined as follows:

     
 
  X = Y x (A-B)/A
 
 

where:
  X = the number of Warrant Shares to be issued to the Holder;
 
 

 
  Y = the number of Warrant Shares with respect to which this Warrant is being
exercised;
 
 

 
  A = the VWAP as of the Exercise Date (or if the Exercise Date is not a Trading
Day, then the VWAP as of the Trading Day immediately preceding such Exercise
Date); and
 
 

 
  B = the Exercise Price.

It is intended and acknowledged that the Warrant Shares issued in a Cashless
Exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares required by Rule 144 shall be deemed,
subject to applicable law, to have been commenced, on the Issue Date.

6. ANTI-DILUTION ADJUSTMENTS; DISTRIBUTIONS; OTHER EVENTS.

The Exercise Price and the number of Warrant Shares issuable hereunder shall be
subject to adjustment from time to time as provided in this Section 6.

(a) Stock Splits, Stock Interests, Etc. If, at any time on or after the Issue
Date, the number of outstanding shares of Common Stock is increased by a stock
split, stock dividend, reclassification or other similar event, the Exercise
Price shall be proportionately reduced, or if the number of outstanding shares
of Common Stock is decreased by a reverse stock split, combination,
reclassification or other similar event, the Exercise Price shall be
proportionately increased. In such event, the Company shall notify the Company’s
transfer agent of such change

5

 

5



--------------------------------------------------------------------------------



 



on or before the effective date thereof.

(b) Major Transactions. In the event of a merger, consolidation, business
combination, tender offer, exchange of shares, recapitalization, reorganization,
redemption or other similar event, as a result of which shares of Common Stock
shall be changed into the same or a different number of shares of the same or
another class or classes of stock or securities or other assets of the Company
or another entity or the Company shall sell all or substantially all of its
assets (each of the foregoing being a “Major Transaction”), the Company will
give the Holder at least ten (10) Trading Days’ written notice prior to the
earlier of (i) the closing or effectiveness of such Major Transaction and
(ii) the record date for the receipt of such shares of stock or securities or
other assets, and the Holder shall be permitted to either (x) require the
Company to repurchase this Warrant for cash in an amount equal to the value of
this Warrant calculated pursuant to the Black-Scholes pricing model or
(y) exercise this Warrant in whole or in part at any time prior to, on or after
the record date for the receipt of such consideration and shall be entitled to
receive, in lieu of the shares of Common Stock otherwise issuable upon exercise
of this Warrant, such shares of stock, securities and/or other assets as would
have been issued or payable upon such Major Transaction with respect to or in
exchange for the number of shares of Common Stock which would have been issuable
upon exercise of this Warrant had such Major Transaction not taken place
(without giving effect to any limitations on such exercise contained in this
Warrant or the Securities Purchase Agreement). If and to the extent that the
Holder retains this Warrant or any portion hereof following such record date,
the Company will cause the surviving or, in the event of a sale of assets,
purchasing entity, as a condition precedent to such Major Transaction, to assume
by written instrument (in form and substance reasonably satisfactory to the
Holder) the obligations of the Company with respect to this Warrant, with such
adjustments to the Exercise Price and the securities covered hereby as may be
necessary in order to preserve the economic benefits of this Warrant to the
Holder.

(c) Distributions. If, at any time after the Issue Date, the Company declares or
makes any distribution of cash or any other assets (or rights to acquire such
assets) to holders of Common Stock, including without limitation any dividend or
distribution to the Company’s stockholders in shares (or rights to acquire
shares) of capital stock of a subsidiary) (a “Distribution”), the Company shall
deliver written notice of such Distribution (a “Distribution Notice”) to the
Holder at least ten (10) Trading Days prior to the earlier to occur of (i) the
record date for determining stockholders entitled to such Distribution (the
“Record Date”) and (ii) the date on which such Distribution is made (the
“Distribution Date”) (the earlier of such dates being referred to as the
“Determination Date”). Upon receipt of the Distribution Notice, the Holder shall
promptly (but in no event later than three (3) Business Days) notify the Company
whether it has elected (A) to receive the same amount and type of assets
(including, without limitation, cash) being distributed as though the Holder
were, on the Determination Date, a holder of a number of shares of Common Stock
into which this Warrant is exercisable as of such Determination Date (such
number of shares to be determined without giving effect to any limitations on
such exercise) or (B) upon any exercise of this Warrant on or after the
Distribution Date, to reduce the Exercise Price in effect on the Business Day
immediately preceding the Record Date by an amount equal to the fair market
value of the assets to be distributed divided by the number of shares of Common
Stock as to which such Distribution is to be made, such fair market value to be
reasonably determined in good faith by the independent members of the Company’s
Board of Directors. Upon receipt of such election notice from the Holder, the

6

 

6



--------------------------------------------------------------------------------



 



Company shall timely effectuate the transaction or adjustment contemplated in
the foregoing clause (A) or (B), as applicable. If the Holder does not notify
the Company of its election pursuant to the preceding sentence on or prior to
the Determination Date, the Holder shall be deemed to have elected clause (A) of
the preceding sentence.

(d) Dilutive Issuances.

(i) Adjustment Upon Dilutive Issuance. If, at any time after the Issue Date, the
Company issues or sells, or in accordance with Section 6(d)(ii) is deemed to
have issued or sold, any shares of Common Stock for no consideration or for a
consideration per share less than the Exercise Price on the date of such
issuance or sale (or deemed issuance or sale) (a “Dilutive Issuance”), then the
Exercise Price shall be adjusted so as to equal the consideration received or
receivable by the Company (on a per share basis) for the additional shares of
Common Stock so issued, sold or deemed issued or sold in such Dilutive Issuance
(which, in the case of a deemed issuance or sale, shall be calculated in
accordance with Section 6(d)(ii)). Notwithstanding the foregoing, no adjustment
shall be made pursuant to this Section 6(d)(i) if such adjustment would result
in an increase in the Exercise Price.

(ii) Effect On Exercise Price Of Certain Events. For purposes of determining the
adjusted Exercise Price under Section 6(d)(i), the following will be applicable:

(A) Issuance Of Options. If the Company issues or sells any rights, warrants or
options to subscribe for, purchase or receive Common Stock or Convertible
Securities (any of the foregoing, “Options”), whether or not immediately
exercisable, and the price per share for which Common Stock is issuable upon the
exercise of such Options (and the price of any conversion of Convertible
Securities (as defined below), if applicable) is less than the Exercise Price in
effect on the date of issuance or sale of such Options, then the maximum total
number of shares of Common Stock issuable upon the exercise of all such Options
(assuming full conversion, exercise or exchange of Convertible Securities (as
defined below), if applicable) shall, as of the date of the issuance or sale of
such Options, be deemed to be outstanding and to have been issued and sold by
the Company for such price per share. For purposes of the preceding sentence,
the “price per share for which Common Stock is issuable upon the exercise of
such Options” shall be determined by dividing (x) the total amount, if any,
received or receivable by the Company as consideration for the issuance or sale
of all such Options, plus the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the exercise of all such
Options, plus, in the case of Convertible Securities (as defined below) issuable
upon the exercise of such Options, the minimum aggregate amount of additional
consideration payable upon the conversion, exercise or exchange thereof
(determined in accordance with the calculation method set forth in Section
6(d)(ii)(B)) at the time such Convertible Securities first become convertible,
exercisable or exchangeable, by (y) the maximum total number of shares of Common
Stock issuable upon the exercise of all such Options (assuming full conversion,
exercise or exchange of Convertible Securities, if applicable). No further
adjustment to the Exercise Price shall be made upon the actual issuance of such
Common Stock upon the exercise of such Options or upon the conversion, exercise
or exchange of Convertible Securities (as defined below) issuable upon exercise
of such Options. To the extent that shares of Common Stock or Convertible
Securities (as defined below) are not delivered pursuant to such Options, upon
the expiration or termination of such Options, the

7

 

7



--------------------------------------------------------------------------------



 



Exercise Price shall be readjusted to the Exercise Price that would then be in
effect had the adjustments made upon the issuance of such Options been made on
the basis of delivery of only the number of shares of Common Stock actually
delivered.

(B) Issuance Of Convertible Securities. If the Company issues or sells any stock
or securities (other than Options) of the Company convertible into or
exercisable or exchangeable for Common Stock (any of the foregoing, “Convertible
Securities”), whether or not immediately convertible, exercisable or
exchangeable, and the price per share for which Common Stock is issuable upon
such conversion, exercise or exchange is less than the Exercise Price in effect
on the date of issuance or sale of such Convertible Securities, then the maximum
total number of shares of Common Stock issuable upon the conversion, exercise or
exchange of all such Convertible Securities shall, as of the date of the
issuance or sale of such Convertible Securities, be deemed to be outstanding and
to have been issued and sold by the Company for such price per share. If the
Convertible Securities so issued or sold do not have a fluctuating conversion or
exercise price or exchange ratio, then for the purposes of the immediately
preceding sentence, the “price per share for which Common Stock is issuable upon
such conversion, exercise or exchange” shall be determined by dividing (A) the
total amount, if any, received or receivable by the Company as consideration for
the issuance or sale of all such Convertible Securities, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion, exercise or exchange thereof (determined in accordance with
the calculation method set forth in this Section 6(d)(ii)(B)) at the time such
Convertible Securities first become convertible, exercisable or exchangeable, by
(B) the maximum total number of shares of Common Stock issuable upon the
exercise, conversion or exchange of all such Convertible Securities. If the
Convertible Securities so issued or sold have a fluctuating conversion or
exercise price or exchange ratio (a “Variable Rate Convertible Security”), then
for purposes of the first sentence of this Section 6(d)(ii)(B), the “price per
share for which Common Stock is issuable upon such conversion, exercise or
exchange” shall be deemed to be the lowest price per share which would be
applicable (assuming all holding period and other conditions to any discounts
contained in such Variable Rate Convertible Security have been satisfied) if the
conversion price of such Variable Rate Convertible Security on the date of
issuance or sale thereof were equal to the actual conversion price on such date
(or such higher minimum conversion price if such Variable Rate Convertible
Security is subject to a minimum conversion price) (the “Assumed Variable Market
Price”), and, further, if the conversion price of such Variable Rate Convertible
Security at any time or times thereafter is less than or equal to the Assumed
Variable Market Price last used for making any adjustment under this
Section 6(d) with respect to any Variable Rate Convertible Security, the
Exercise Price in effect at such time shall be readjusted to equal the Exercise
Price which would have resulted if the Assumed Variable Market Price at the time
of issuance of the Variable Rate Convertible Security had been equal to the
actual conversion price of such Variable Rate Convertible Security existing at
the time of the adjustment required by this sentence; provided, however, that if
the conversion or exercise price or exchange ratio of a Convertible Security may
fluctuate solely as a result of provisions designed to protect against dilution,
such Convertible Security shall not be deemed to be a Variable Rate Convertible
Security. No further adjustment to the Exercise Price shall be made upon the
actual issuance of such Common Stock upon conversion, exercise or exchange of
such Convertible Securities.

(C) Change In Option Price Or Conversion Rate. If there is a

8

 

8



--------------------------------------------------------------------------------



 



change at any time (including, without limitation, a change with respect to any
Options or Convertible Securities outstanding as of the Issue Date) in (x) the
amount of additional consideration payable to the Company upon the exercise of
any Options; (y) the amount of additional consideration, if any, payable to the
Company upon the conversion, exercise or exchange of any Convertible Securities;
or (z) the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for Common Stock (in each such case, other than
under or by reason of provisions designed to protect against dilution), the
Exercise Price in effect at the time of such change shall be readjusted to the
Exercise Price which would have been in effect at such time had such Options or
Convertible Securities still outstanding provided for such changed additional
consideration or changed conversion, exercise or exchange rate, as the case may
be, at the time initially issued or sold.

(D) Calculation Of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued or sold for cash, the consideration received
therefor will be the amount received by the Company therefor. In case any Common
Stock, Options or Convertible Securities are issued or sold for a consideration
part or all of which shall be other than cash, the amount of the consideration
other than cash received by the Company (including the net present value of the
consideration expected by the Company for the provided or purchased services)
shall be the fair market value of such consideration. In case any Common Stock,
Options or Convertible Securities are issued in connection with any merger or
consolidation in which the Company is the surviving corporation, the amount of
consideration therefor will be deemed to be the fair market value of such
portion of the net assets and business of the non-surviving corporation as is
attributable to such Common Stock, Options or Convertible Securities, as the
case may be. The independent members of the Company’s Board of Directors shall
calculate reasonably and in good faith, using standard commercial valuation
methods appropriate for valuing such assets, the fair market value of any
consideration.

(iii) Exceptions To Adjustment Of Exercise Price. Notwithstanding the foregoing,
no adjustment to the Exercise Price shall be made pursuant to this Section 6(d)
upon the issuance of any Excluded Securities.

(f) Change of Control; Events of Default. If, at any time after the Issue Date,
a Change of Control (as defined in the Notes) or an Event of Default (as defined
in the Notes) occurs, then upon each such occurrence (and, in the case of an
Event of Default that is continuing, on the last day of each calendar month
during which such Event of Default remains uncured), the Exercise Price shall be
adjusted so as to equal the lowest of the following (i) the average of the daily
VWAP for each of the ten (10) consecutive Trading Days occurring immediately
prior to (but not including) the date on which such Event of Default or Change
of Control occurred, (ii) the average of the daily VWAP for each of the ten
(10) consecutive Trading Days occurring on and immediately after the date on
which such Event of Default or Change of Control occurred, and (iii) the
Exercise Price in effect on the date on which such Event of Default or Change of
Control occurred. Notwithstanding the foregoing, no adjustment shall be made
pursuant to this Section 6(f) if such adjustment would result in an increase in
the Exercise Price.

(g) Notice Of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to this Section 6 resulting in a
change in the Exercise Price by more than one percent (1%), or any change in the
number or type of stock, securities

9

 

9



--------------------------------------------------------------------------------



 



and/or other property issuable upon exercise of this Warrant, the Company, at
its expense, shall promptly compute such adjustment, readjustment or change and
prepare and furnish to the Holder a certificate setting forth such adjustment,
readjustment or change and showing in detail the facts upon which such
adjustment, readjustment or change is based. The Company shall, upon the written
request at any time of the Holder, furnish to the Holder a like certificate
setting forth (x) such adjustment, readjustment or change, (y) the Exercise
Price at the time in effect and (z) the number of shares of Common Stock and the
amount, if any, of other securities or property which at the time would be
received upon exercise of this Warrant.

(h) Adjustments; Additional Shares, Securities or Assets. In the event that at
any time, as a result of an adjustment made pursuant to this Section 6, the
Holder of this Warrant shall, upon exercise of this Warrant, become entitled to
receive securities or assets (other than Common Stock) then, wherever
appropriate, all references herein to shares of Common Stock shall be deemed to
refer to and include such shares and/or other securities or assets; and
thereafter the number of such shares and/or other securities or assets shall be
subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 6. Any adjustment
made herein that results in a decrease in the Exercise Price shall also effect a
proportional increase in the number of shares of Common Stock into which this
Warrant is exercisable.

7. MISCELLANEOUS.

(a) Failure to Exercise Rights not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise thereof.
All rights and remedies of the Holder hereunder are cumulative and not exclusive
of any rights or remedies otherwise available. In the event that the Company
breaches any of its obligations hereunder to issue Warrant Shares or pay any
amounts as and when due, the Company shall bear all costs incurred by the Holder
in collecting such amount, including without limitation reasonable legal fees
and expenses.

(b) Notices. Any notice, demand or request required or permitted to be given by
the Company or the Holder pursuant to the terms of this Warrant shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

If to the Company:

Digital Angel Corporation
Suite 201
1690 South Congress
Delray Beach, Florida 33483
Attn: Kevin McGrath

10

 

10



--------------------------------------------------------------------------------



 



Tel: (561) 276-0477
Fax: (561) 805-8001

with a copy (which shall not constitute notice) to:

Winthrop & Weinstine, P.A.
Suite 3500
225 South 6th Street
Minneapolis, Minnesota 55402
Attn: Philip T. Colton
Tel: (612) 604-6729
Fax: (612) 604-6929

and if to the Holder, to such address for such party as shall appear on the
signature page of the Securities Purchase Agreement executed by such party, or
as shall be designated by such party in writing to the other parties hereto in
accordance this Section 7(b).

(c) Amendments and Waivers. No amendment, modification or other change to, or
waiver of any provision of, this Warrant or any other Warrant may be made unless
such amendment, modification or change, or request for waiver, is (A) set forth
in writing and is signed by the Company, (B) consented to in writing by the
holders of at least sixty-six percent (66%) of the Warrant Shares underlying the
Warrants then outstanding, and (C) applied to all of the Warrants. Upon the
satisfaction of the conditions described in (A), (B) and (C) above, this Warrant
shall be deemed to incorporate the amendment, modification, change or waiver
effected thereby as of the effective date thereof, even if the Holder did not
consent to such amendment, modification, change or waiver. Notwithstanding the
foregoing, the limitation on beneficial ownership set forth in Section 4 may not
be amended without the consent of the holders of a majority of the shares of
Common Stock then outstanding; provided, however, that such limitation may be
waived by the Holder upon sixty (60) days’ prior written notice to the Company,
and such waiver shall be valid and shall not require the consent of the Company
or any other holder of Common Stock or Warrants.

(d) Transfer of Warrant. The Holder may sell, transfer or otherwise dispose of
all or any part of this Warrant (including without limitation pursuant to a
pledge) to any person or entity as long as such sale, transfer or disposition is
the subject of an effective registration statement under the Securities Act of
1933, as amended, and applicable state securities laws, or is exempt from
registration thereunder, and is otherwise made in accordance with the applicable
law and applicable provisions of the Securities Purchase Agreement. From and
after the date of any such sale, transfer or disposition, the transferee hereof
shall be deemed to be the holder of the portion of this Warrant acquired by such
transferee, and the Company shall upon notice, as promptly as practicable, issue
and deliver to such transferee a new Warrant identical in all respects to this
Warrant, in the name of such transferee. The Company shall be entitled to treat
the original Holder as the holder of this entire Warrant unless and until it
receives written notice of the sale, transfer or disposition hereof.

(e) Lost or Stolen Warrant. Upon receipt by the Company of evidence of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction)

11

 

11



--------------------------------------------------------------------------------



 



of indemnity or security reasonably satisfactory to the Company, and upon
surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver to the Holder a new Warrant identical in all respects to
this Warrant.

(f) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within the State of New York.

(g) Successors and Assigns. The terms and conditions of this Warrant shall inure
to the benefit of and be binding upon the respective successors (whether by
merger or otherwise) and permitted assigns of the Company and the Holder. The
Company may not assign its rights or obligations under this Warrant except as
specifically required or permitted pursuant to the terms hereof.

[Signature Page to Follow]



12

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has duly executed and delivered this Warrant as
of the Issue Date.

DIGITAL ANGEL CORPORATION

By:                                                             
Name:
Title:




 

13